Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowing claim 1 is that the following limitations together were not taught/reasonably suggested in the prior art:
“An induction motor comprising: a motor shaft; a rotor having a first axial side and a second axial side, the rotor being non- rotatably secured to the motor shaft, the rotor including a rotor core having an interior surface defining a slot extending from the first axial side to the second axial side; a rotor conductor bar disposed in the slot; a stator having windings; an inlet tube coupled to the first axial side of the rotor; an outlet tube coupled to the second axial side of the rotor; wherein the rotor conductor bar and the slot cooperate to define a channel configured to transfer a fluid through the rotor core from the first axial side to the second axial side while directly contacting the rotor conductor bar, wherein the inlet tube is configured to deliver the fluid to the channel, and wherein the outlet tube extends outside of the rotor core and is configured to direct the fluid onto the windings”.

The primary reason for allowing claim 9 is that the following limitations together were not taught/reasonably suggested in the prior art:
wherein the inlets include at least one inlet tube extending axially away from the rotor, wherein the outlets include at least one outlet tube extending axially away from the rotor, and wherein the outlet tube includes an opening that faces the stator”.

The primary reason for allowing claim 15 is that the following limitations together were not taught/reasonably suggested in the prior art:
“A motor comprising: a rotor having a core; a rotor conductor rod disposed in the core, wherein a fluid channel is defined between the core and the rotor conductor rod, and wherein the rotor conductor rod directly contacts only a portion of the core; a stator having windings radially spaced from the rotor; and an outlet tube extending axially beyond the core and turned to have an outlet that faces the windings to enable the fluid to spray over the windings to cool the windings; wherein fluid traveling through the fluid channel contacts the rotor conductor rod”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832